Blue Diamond sold the property at a trustee's sale; but, the purchase price
                was less than what Rafcon owed Blue Diamond under the loan.
                            After the trustee's sale, the Nevada Legislature passed
                Assembly Bill 273, which placed additional restrictions on the amount a
                court could award in a deficiency action where there has been a transfer of
                the right to obtain a deficiency judgment. The bill was codified as NRS
                40.459(1)(c). See 2011 Nev. Stat., ch. 311, § 5, at 1743.
                            Thereafter, Blue Diamond filed a motion for partial summary
                judgment requesting the district court to determine that NRS 40.459(1)(c)
                was inapplicable to the deficiency action. The district court granted the
                motion. The Medinas stipulated to a deficiency judgment with Blue
                Diamond, which was certified as final under NRCP 54(b), and then filed
                the instant appeal challenging the district court's conclusion that NRS
                40.459(1)(c) is not applicable in the underlying deficiency action.
                            Whether or not a statute applies in a particular instance is a
                question of law that we review de novo. Sandpointe Apartments, L.L.C. v.
                Eighth Judicial Dist. Court, 129 Nev. „ 313 P.3d 849, 853 (2013).
                            We addressed this issue in Sandpointe and determined that a
                "right to a deficiency vests upon the sale pursuant to a judicial foreclosure
                or trustee's sale, and thus, applying NRS 40.459(1)(c) to deficiencies
                arising from sales" that occurred prior to the statute's effective date would
                result in an improper retroactive effect. Id. at , 313 P.3d at 856, 859.
                            Here, Blue Diamond sold the property at a trustee's sale that
                took place prior to NRS 40.459(1)(c)'s effective date; therefore, the district
                court correctly determined that the statute is inapplicable to the




SUPREME COURT
       OF
    NEVADA
                                                      2
KA 1947A    a
                 underlying matter. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.



                                                          / •s=1.1.,%--&-4-3et   , J.
                                                   Hardesty



                                                   Douglas
                                                                   1               J.



                                                                                   J.




                 cc:   Hon. Elizabeth Goff Gonzalez, District Judge
                       Robert F. Saint-Aubin, Settlement Judge
                       The Schwartz Law Firm, Inc.
                       Lionel Sawyer & Collins/Las Vegas
                       Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                      3
(0) 1947A clWo